Notice of Allowability

Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is Motomura’s driving behavior estimation system wherein it discloses a moving body behavior prediction device that predicts a behavior of a moving body, the moving body behavior prediction device (see Figs. 49 - 52, ¶0100, and ¶0350 - ¶0378.  In particular, see Fig. 43.  See ¶0352, and ¶0359, Motomura teaches a moving body behavior estimation system that predicts a behavior of a moving body) comprising: 
acquires external information and recognize a travel environment (see Figs. 4, 24 - 25, 36 - 37, 39, 44, 48A - 52, ¶0100, ¶0252, and ¶0350 - ¶0378.  In particular, see Fig. 4 ~ process method steps S12 – S16.  See Fig. 44 ~ external environment information obtainer 504.  See Figs. 48A - 48B.  See ¶0359, "Learning unit 501 learns the behaviors of vehicle 1A. Driving conduct prediction unit 502 estimates a behavior of vehicle 1A dependent on the surroundings, using the result of the learning. Vehicle controller 7 displays the behavior estimated as an estimated behavior on display unit 101 of touch panel 10.”  Motomura’s ); 
determines the prediction model corresponding to the travel environment recognized from among the prediction models (see Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549.  In particular, see ¶0418 and ¶0423, prediction model where the most suitable behavior is utilized based upon neural network analytics model of relearning of behavioral candidates), and
the determination being performed based on the travel environment recognized and the evaluation value stored in the prediction model evaluation value storage.  (See Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0552, and ¶0558 - ¶0565, Using the established prediction models where the most suitable behaviors and behavioral candidates are determined (see ¶0418 and ¶0423), Motomura teaches wherein vehicle controller 7 performs further determination  based on the travel environment being recognized and the evaluation value stored in the prediction model evaluation value storage unit (storage 8)). 
While Motomura discusses behavior prediction of moving bodies, such as pedestrians (see Fig. 43 and ¶0384 – ¶0388), Nagamine’s publication provides more clarification regarding predicts the behavior of the moving body using the prediction model determined.  (See ¶0007 – ¶0013 and ¶0027 - ¶0030.  In particular, see ¶0028 - ¶0030, movement tendency calculation unit 13 predicts the future movement tendency and position of the moving body (pedestrian) using the detection result stored in the storage unit 12.)	
Motomura is analogous art to the claimed invention as it relates to estimating driving behavior based upon a vehicle driving state within a driving environment where a behavior learning unit learns a relationship between the vehicle environment state detected by the detector and a behavior of the vehicle implemented after the vehicle environment state in that it provides a prediction model evaluation value storage unit that stores an evaluation value for each travel environment in relation to each of prediction models prepared in advance.  Nagamine is analogous art to the claimed invention as it relates to a device for detecting moving body operation which, even when a moving body changes the direction irregularly and frequently, can extract a long-term tendency from the transition of the moving body moving position, and can also properly determine an operation state of the moving body by stably predicting a future orbit  in that it provides (movement tendency calculation unit 13 and determination unit 14) that predicts the behavior of the moving body using the prediction model determined by the prediction model determination unit.
However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Motomura in view of Nagamine, or any other combination thereof, to provide the method wherein 
a safety model storage that stores at least one or more prediction models estimated to be safe for each of travel environments as safety models, 
wherein the at least one controller is configured to: 
determine one prediction model corresponding to the travel environment based on the evaluation value stored in the prediction model evaluation value storage according to a predetermined condition set in advance, or select one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage, wherein 
the predetermined condition is a case where it is possible to estimate that a predetermined safe state is maintained, 
the at least one controller is configured to, when it is possible to estimate that the predetermined safe state is maintained, determine one prediction model corresponding to the travel environment, from among the prediction models stored as the safety models in the safety model storage, and 
the at least one controller is configured to, when it is difficult to estimate that the predetermined safe state is maintained, select one prediction model having a highest evaluation value stored in the prediction model evaluation value storage from among prediction models corresponding to the travel environment, 
the at least one controller is configured to, when it is possible to estimate that the predetermined safe state is maintained, randomly determine one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage, and 
the at least one controller is configured to control the behavior of the moving body based at least in part on the predicted behavior of the moving body.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein 
a safety model storage that stores at least one or more prediction models estimated to be safe for each of travel environments as safety models, 
wherein the at least one controller is configured to: 
determine one prediction model corresponding to the travel environment based on the evaluation value stored in the prediction model evaluation value storage according to a predetermined condition set in advance, or select one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage, wherein 
the predetermined condition is a case where it is possible to estimate that a predetermined safe state is maintained, 
the at least one controller is configured to, when it is possible to estimate that the predetermined safe state is maintained, determine one prediction model corresponding to the travel environment, from among the prediction models stored as the safety models in the safety model storage, and 
the at least one controller is configured to, when it is difficult to estimate that the predetermined safe state is maintained, select one prediction model having a highest evaluation value stored in the prediction model evaluation value storage from among prediction models corresponding to the travel environment, 
the at least one controller is configured to, when it is possible to estimate that the predetermined safe state is maintained, randomly determine one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage, and 
the at least one controller is configured to control the behavior of the moving body based at least in part on the predicted behavior of the moving body.
In particular, the prior art is silent in teaching, or suggesting a method wherein one prediction model is determined corresponding to the travel environment based on the evaluation value stored in the prediction model evaluation storage according to a predetermined condition set in advance, and “the at least one controller is configured to, when it is difficult to estimate that the predetermined safe state is maintained, select one prediction model having a highest evaluation stored in the prediction model evaluation storage from among prediction models corresponding to the travel environment.”          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661